Case 9:18-cv-80106-DMM Document 276 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 18-80106-CV-MIDDLEBROOKS

   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN,

         Defendants.
   ____________________________________________/

                                        FINAL JUDGMENT

          THIS CAUSE comes before the Court upon the Court’s prior Orders relating to Plaintiff’s

   Motion for Default Judgment (DE 206; DE 207; DE 245; DE 275) and the December 2, 2020

   evidentiary hearing on damages. Consistent with the same, and pursuant to Federal Rule of Civil

   Procedure 58, it is hereby ORDERED AND ADJUDGED that:

          (1)     Final judgment is ENTERED in favor of Plaintiff Global Digital Solutions, Inc.,

   and against Defendants Grupo Rontan Electro Metalurgica, S.A., Joao Alberto Bolzan, and Jose

   Carlos Bolzan, for Defendants’ breach of contract.

          (2)     Plaintiff is AWARDED specific performance with incidental damages against

   Defendants, as follows:

                  (a)    Defendants shall forthwith complete the closing of the transaction

          contemplated by the Parties’ Share Purchase and Sale Agreement (the “Agreement”)

          pursuant to the terms of the Agreement. Specifically, Defendants Joao Alberto Bolzan and




                                                  1
Case 9:18-cv-80106-DMM Document 276 Entered on FLSD Docket 02/03/2021 Page 2 of 3




        Jose Carlos Bolzan shall transfer to Plaintiff 100% of Grupo Rontan’s shares, thus granting

        to and conferring on Plaintiff all right, title, and interest as to those shares.

                (b)       In exchange for the transfer of the shares, Plaintiff’s obligation to pay the

        purchase price (whether the cash, stock, or earn-out amount, as defined by the Agreement)

        shall be met by setting off against the purchase price the amount of the monetary award for

        incidental damages set forth below until such time as (i) the monetary final judgment

        award, including payment of interest, is fully satisfied and (ii) any fees and costs award

        relating to this action is fully satisfied. Until then, any consideration that Plaintiff may owe

        to Defendants pursuant to the Agreement shall, when it matures, be credited against the

        unsatisfied portion of the monetary final judgment award and any fees and costs award.

                (c)       Upon Defendants’ transfer of the shares to Plaintiff, no Defendant, whether

        individually or in a representative capacity, or anyone else claiming by or through them,

        shall be deemed to have any right, title, or interest in the shares. Therefore, the specific

        performance aspect of this Final Judgment shall be satisfied only by Defendants’ transfer

        of 100% of the shares of Grupo Rontan to Plaintiff free and clear of any liens,

        encumbrances, pledges, or restrictions as to those shares.

                (d)       Plaintiff is awarded incidental damages in the amount of $192,448,000.00,

        which consists of:

                           (i)    $162,131,000.00—the undisclosed tax liabilities of Grupo Rontan;

                          (ii)    $19,056,000.00—the additional encumbrances that have been

                placed on the real estate of Grupo Rontan prior to closing; and

                          (iii)   $11,261,000.00—the debt of Grupo Rontan in excess of the agreed

                limits.



                                                    2
Case 9:18-cv-80106-DMM Document 276 Entered on FLSD Docket 02/03/2021 Page 3 of 3




                  (e)    To the extent that the monetary final judgment award is not satisfied by

          payment or setoff of the purchase price, Plaintiff shall be entitled to enforce and recover

          such unsatisfied portion of the monetary final judgment award against any or all of

          Defendants, who will be jointly and severally liable for any unsatisfied portion.

                  (f)    This judgment shall bear interest at the rate prescribed by 28 U.S.C. § 1961.

                  (g)    Pursuant to the Agreement, Plaintiff is “entitled to recover all reasonable

          expenses relating [to this action] (including attorney’s fees and expenses) from

          [Defendants] . . . .” (See DE 55-1 at 15–16). If Plaintiff intends to file a motion for

          attorneys’ fees and costs, it must do so within 14 days of the entry of this Final Judgment.

          (3)     The Clerk of Court shall CLOSE THIS CASE.

          (4)     All pending motions are DENIED AS MOOT.

          (5)     The Court will retain jurisdiction to determine the amount of attorneys’ fees and

   costs and to consider, if supported by the facts and the applicable law, any future request by

   Plaintiff regarding its election of the remedy of specific performance with incidental damages.

          SIGNED in Chambers at West Palm Beach, Florida, this 3rd day of February, 2021.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

   cc:    Counsel of Record




                                                   3
